Appeal from a decision of the Workmen’s Compensation Board, filed April 17, 1970, on the ground that there is no substantial evidence to support the board’s finding of causal relationship between an undisputed industrial accident occurring on April 14, 1960 and claimant’s continuing partial disability. Although there was the usual conflict of medical testimony, there was no valid reason why the board could not accept the testimony of Dr. Manzella and Dr. Angelo that claimant’s back condition was causally *983related to the 1960 incident and, accordingly, the board’s determination must be upheld. The board in its decision revealed which testimony it accepted and that which it rejected, in a manner permitting intelligent judicial review. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.